DETAILED ACTION
Notice to Applicant
In the amendment dated 10/3/2022, the following has occurred: Claims 2 and 4 have been amended; Claims 3 and 10 have been canceled.
Claims 2, 4-9, and 11-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,615,384 in view of US 2007/0154800 to Takeshita et al. and US Patent No. 5,672,441 to Aoki et al. Although the claims at issue are not identical, they are not patentably distinct from each other:
	The ‘384 patent is directed towards:
a casing, a terminal part, first and second functional grooves with first and second functional units of arbitrary length extending in a longitudinal direction (claim 1)
	Although the ‘384 patent claims functional grooves of the same longitudinal length, Takeshita teaches grooves of different length (see e.g. Fig 15), including grooves having different lengths for the functional units (see Fig. 4), and it would have been obvious to one of ordinary skill in the art to vary the functional grooves in any of the three dimensions, as taught by both the ‘384 patent and Takeshita, since both documents teach that varying the dimensions allows identification of different matching devices. The ‘384 document and Takeshita also teach depths of functional grooves that are the same (see Figs.).
	The ‘384 patent further claims:
notches as claimed with level difference faces parallel to the bottom surface and farther from the bottom surface than the functional grooves (claim 6)
wherein the functional units can mirror each other about an axis along the longitudinal direction (see claim 1 and the teachings of Takeshita as shown in the Figs.)
and a concave portion as claimed (claim 1)
	Although the ‘384 patent does not claim two functional grooves that mirror each other with, each functional groove having two rectangular function grooves that extend different distances in a longitudinal direction, the Aoki document teaches such a groove. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the functional grooves, including to use functional grooves of the claimed shape, as disclosed in Aoki for the same purpose, since the particular shape chosen produces only expected results and is chosen from within a well-understood engineering design space. 
	
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,917,284 in view of US 2007/0154800 to Takeshita et al., US Patent No. 5,672,441 to Aoki et al., and US 2007/0247112 to Yu et al.
	The ‘284 patent is directed towards a similar battery pack, with notches overlapping with the claimed notches. The instant claim limitations pertaining to the functional grooves are taught by Takeshita as discussed above. Yu teaches a concave terminal receiving portion which interfaces with an external device (e.g. Fig. 5). It would have been obvious to one of ordinary skill in the art to set the terminal back from the edge of the device within a concave portion, as taught by Yu, with the motivation to protect the terminal from damage.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,972,812 in view of US 2007/0154800 to Takeshita et al., US Patent No. 5,672,441 to Aoki et al., and US Patent No. 10,615,384.
	The ‘812 patent is directed towards a similar battery, with a concave portion (claim 1). The instant limitations directed towards functional grooves are rendered obvious by Takeshita as discussed above. Takeshita further teaches bilateral notches with height level difference faces farther from the bottom surface than the functional groove (see e.g. Fig. 3). It would have been obvious to one of ordinary skill in the art to provide such notches as rails for sliding the battery pack into an external device, as taught in Takeshita, with the motivation to provide a rail for interfacing with e.g. a power tool. 

Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (US 2007/0154800 to Takeshita et al.) in view of Aoki (US Patent No. 5,672,441 to Aoki et al.).
	Regarding Claim 2, Takeshita teaches:
a battery comprising a casing configured to house at least one battery cell, the casing including front and rear surfaces along a longitudinal direction and first and second side surfaces along a width direction, with bottom and top surfaces along a height direction (abstract, Figs. generally)


    PNG
    media_image1.png
    560
    593
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    482
    475
    media_image2.png
    Greyscale

a terminal part 14 configured to connect the batter to an external device with a front face proximate the front surface of the casing (Fig. 1)
wherein the casing includes a first functional groove and a second functional groove 18, the functional grooves located between either side surface and the terminal part fitted into the concave opening, the functional grooves having inner bottom faces extending in the widthwise direction (e.g. Fig 1, paras 0041 and 0058-0065)
wherein in some embodiments the functional grooves can have two functional units of different depths (Fig. 6) that each extend different distances in the longitudinal direction (Fig. 4a), wherein the combination of first and second functional grooves by varying one or the other length, depth, concavity, etc. is arbitrary, such that Takeshita is interpreted to disclose a set of combinations that includes any possible configuration of disclosed embodiments across each functional unit independently (see e.g. Figs. 15-16, para 0125, etc.)
wherein the second functional unit can be independently varied from the first functional unit and can have two functional units that extend different distances in the longitudinal direction (Figs. 1, 6, 15-16, etc.)
wherein the functional grooves can mirror each other (see e.g. embodiment D3 in Fig. 16)
wherein the two functional units of a functional groove can extend different distances in the longitudinal direction (Fig. 4) and can be rectangular shaped (Figs. 4, 16, etc.)
	Takeshita does not explicitly teach:
wherein the two functional units of the respective functional grooves are set side-by-side in width-wise direction of the battery as shown in instant Fig. 3
	Takeshita does teach embodiments wherein two rectangular functional units extend different distances back towards the back side of the battery pack (see Fig. 4A or Fig. 6 showing a top functional groove with two different units). Takeshita does not explicitly seem to teach an embodiment wherein such a groove is mirrored, but it does teaching mirroring (Fig. 16) It would have been obvious to combine the grooves in any desired combination, since they are disclosed to work on a lock-and-key principle of combinatory matching. Insofar as Applicant might amend the claims to point out the difference between instant Fig. 3 and the embodiments in Takeshita, the Office also points to Aoki, which teaches a functional lock-and-key groove for matching a battery pack to another device, in which the functional groove has two rectangular functional units that are side by side: 

    PNG
    media_image3.png
    875
    711
    media_image3.png
    Greyscale

It would have been obvious to change the shape to anything functionally equivalent, since permutations and variations on the basic themes already disclosed in the prior art all function in the same way, under known principles, toward the same end. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV. 
	Regarding Claim 4, Takeshita teaches:
wherein the first and second functional grooves can be the same depth, or distance from the bottom surface of the casing (see embodiment E3 in Fig. 16)
	Regarding Claims 5-7 and 9, Takeshita teaches:
wherein a notch is formed in the casing by two level difference faces 1014 with extend continuously along both side surface sin the longitudinal direction and parallel to the bottom surface and the first inner bottom face is closer to the bottom surface of the casing than are the level difference faces, which are a same distance from the bottom surface (Fig. 3, paras 0052-0061)
	Regarding Claim 8, Takeshita teaches:
wherein a notch is formed in the casing by two level difference faces 1014 with extend continuously along both side surface sin the longitudinal direction and parallel to the bottom surface and the first inner bottom face is closer to the bottom surface of the casing than are the level difference faces, which are a same distance from the bottom surface (Fig. 3, paras 0052-0061)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (US 2007/0154800 to Takeshita et al.) in view of Aoki (US Patent No. 5,672,441 to Aoki et al.), in further view of Yu (US 2007/0247112 to Yu et al.).
	Regarding Claims 11 and 12, Takeshita teaches:
wherein the functional groove bottom face is closer to the bottom surface of the casing than is the terminal portion inner face (Fig. 1)
	Takeshita does not explicitly teach:
a concave portion having an opening defined by a first wall portion and a second wall portion, the wall portions extending towards opposite side surfaces, the concave portion including a middle portion face extending between the wall portions in the width direction, wherein the functional 
	Yu, however, from the same field of invention, regarding a battery pack with a bottom terminal part in a concave portion, teaches setting the terminal part back from an edge face of the battery pack, wherein the walls defining the concave portion are inclined toward respective side walls and bridged by a bottom face extending widthwise (Fig. 5, paras 0021-0026). Yu further teaches that various mechanical conjunction methods can be used including dovetail slots, convex complementary shapes, and sliding face connections, which work to limit relative movement while making for reliable, easy connection (paras 0022-0023).

    PNG
    media_image4.png
    641
    788
    media_image4.png
    Greyscale

Setting terminals back from a side face was conventional in the art in a variety of battery packs combinable with various electronic devices. See the additional cited prior art below. It would have been obvious to one of ordinary skill in the art to provide inclined faces for the concave portion of Takeshita and to set the terminal back from the edge in order to protect the terminal mating portion impacts and to prevent relative movement between the battery pack and the corresponding device.

Response to Arguments
In response to the instant claim amendments the § 112 rejection has been withdrawn. The rejections have also been modified to rely on a previously unarticulated obviousness rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723